Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 1/19/2022.
2.   Cancel Claim 1 and Claims 2-23 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.

3. Claims 1-10 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-12 of Patent No. 10,990161.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature with the Claim limitations of instant application are similar in nature to the Patent 10,990161 for example  
Patent No 10,990161
Instant Application
1. A processor comprising: 
A: at least one core to execute instructions; and 


2. A processor comprising: 
A: a memory controller to couple the processor to a memory device; a plurality of cores to execute instructions; and 
B: a power controller coupled to the at least one core, the power controller to cause the at least one core to exit an idle state and directly enter into a maximum performance state for a first time duration to execute a responsiveness workload in which a user interacts via a user interface with a computer system, thereafter enter into an intermediate performance state for a second time duration, and thereafter enter into a sustained performance state.
B: a power controller including hardware logic to manage power consumption of the plurality of cores, the hardware logic to: 
cause at least one core to operate at one or more intermediate power levels between a first power level and a second power; 
wherein the first power level is greater than the second power level, wherein the first power level corresponds to a maximum power 

C: wherein the one or more intermediate power levels and/or a duration of time at which to operate the at least one core at the one or more intermediate power levels is determined based on a system skin temperature.

can clearly be seen from the comparison table except the missing limitations as wherein the one or more intermediate power levels and/or a duration of time at which to operate the at least one core at the one or more intermediate power levels is determined based on a system skin temperature.
However, the analogous art Sur teaches wherein the one or more intermediate power levels and/or a duration of time at which to operate the at least one core at the one or more intermediate power levels is determined based on a system skin temperature[Para: 0026(“when a system is operating at turbo (“standard”) mode in which active power is at a maximum, power downscaling to modes such as "Reduced Power," "Cool Running," "ULP," or other modes may be used as desired to reduce skin temperature”) and 0034].
It would have been obvious to one having ordinary skill in the art at the time the applicant(s) invention was made to modify the patent by including the idea of one or more intermediate power levels and/or a duration of time at which to operate at least one core at one or more intermediate power levels is determined based on a system skin temperature for the purpose  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-9, 11-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (“Wells”), U.S. patent Publication No. And Sur et al. (“Sur”), U.S. Patent Publication No. 2012/0166842.
Regarding Claims 2 and 15, Wells teaches a processor comprising: 
a memory controller (microcontroller 210) to couple the processor (processor 110) to a memory device [Fig-2(memory 215 and 220)]; a plurality of cores (cores 120a -120n) to execute instructions [Para: 0016(“power and performance” related to executing of instruction)]; and 
a power controller including hardware logic to manage power consumption of the plurality of cores, the hardware logic to: 
cause at least one core to operate at one or more intermediate power levels [Para: 0046(“interim voltage level” D from second voltage level and up to point C where non 
wherein the first power level is greater than the second power level [Fig-6(second voltage level is greater than first voltage level)], wherein the first power level corresponds to a maximum power level requestable by an operating system [Para: 0026 and 0029(“turbo state mode” is the highest level of power that can be safely operated and requested by the system)], and the second power level corresponds to a maximum sustainable power level (when “operating at a lower performing state”) requestable by the operating system [Para: 0026 and 0054]; and 
wherein the one or more intermediate power levels and/or a duration of time at which to operate the at least one core at the one or more intermediate power levels is determined based on a safe operating voltage level [Para: 0046].
Wells does not disclose expressly wherein the one or more intermediate power levels and/or a duration of time at which to operate the at least one core at the one or more intermediate power levels is determined based on a system skin temperature.
In the same field of endeavor, (e.g., adjusting power based on skin temperature) Sur teaches wherein the one or more intermediate power levels and/or a duration of time at which to operate at least one core at one or more intermediate power levels is determined based on a system skin temperature [Para: 0026(“when a system is operating at turbo (“standard”) mode in which active power is at a maximum, power downscaling to modes such as "Reduced Power," other modes may be used as desired to reduce skin temperature”) and 0034].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Wells teachings one or more intermediate power levels and/or a duration of time at which to operate the at least one core at the one or more intermediate power levels is determined based on a safe operating voltage with Sur’s teachings of one or more intermediate power levels and/or a duration of time at which to operate at least one core at one or more intermediate power levels is determined based on a system skin temperature for the purpose of reducing a device temperature level in order to reduce performance degradation and  improve user experience. 
Regarding Claim 3, Wells teaches wherein the maximum sustainable power level corresponds to a maximum guaranteed performance level [Para: 0054(where “operating voltage for the processor sufficient to … enable single core to operate at a high frequency point  … performance level of P0” where the performance level “correspond to the highest guaranteed performance state” as stated in para: 0020)] .
Regarding Claim 4, Wells teaches wherein the first power level corresponds to a maximum performance level requestable by the operating system [Para: 0026(“frequency increase request may be received from the OS”)]. 
Regarding Claims 5 and 17, Wells teaches wherein the power controller is to cause the at least one core to enter into the first power level from an idle state [Para: 0023-0025 and Fig-3(see steps 350-370)].
Regarding Claims 6 and 18, Wells teaches wherein the duration of time comprises a first duration of time and wherein the power controller is to cause the at least one core to operate at the first power level (second voltage level) for a second duration of time (duration of time at second voltage level or turbo mode) before operating at the one or more intermediate power levels [Para: 0042 and Fig-5-6].
Regarding Claims 7 and 19, Wells teaches wherein the second duration of time is based on a power budget, thermal budget, or timer [Para: 0020(turbo mode T0 continues until “power is available” then go to first voltage level)].
Regarding Claim 8, Wells teaches wherein the maximum power level requestable by the operating system is a PO state or turbo boost state [Para: 0026 (turbo mode)].
Regarding Claims 9 and 20, Sur teaches a sensor unit comprising a sensor controller to interface to one or more off-chip sensors to provide the system skin temperature [Para: 0015(sensed temperature from a sensor)].
Regarding Claim 11, wells teaches wherein the one or more intermediate power levels between the first power level and the second power level comprise a plurality of intermediate power levels [Fig-6(see the intermediate power levels between second voltage level and first voltage level)].
Regarding Claims 12 and 22, Sur teaches wherein the system skin temperature is to be measured from an outer surface of a computing system in which the processor is configured [Para: 0001(from chassis)].
Regarding Claim 13, Wells teaches wherein the first power level, the second power level, and the one or more intermediate power levels are each associated with a different frequency and/or voltage [Para: 0026(turbo mode associated with higher frequency and second voltage level) and 0045; Fig-5-6].
Regarding Claims 14 and 23, Wells teaches wherein each core of the plurality of cores operates at an independent voltage and frequency from other cores of the plurality of cores [Para: 0026(turbo mode associated with higher frequency and second voltage level) and 0045; Fig-5-6].
Regarding Claim 16, It does not teach or further define over the limitations recited in the rejected claims 3, 4 and 8 above. Therefore, see the discussions herein above.

Allowable Subject Matter
5.	Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187